       Case 1:20-cv-00502-TCB Document 17-2 Filed 03/04/20 Page 1 of 2




                                  Attachment C
      Plaintiff and/or her counsel of record have in their possession the following

categories of documents that Plaintiff may use to support her claims or defenses:

      1.    Documents related to Plaintiff’s employment at GT including her

employment contracts, some performance reviews and other evaluations,

documents related to her compensation, bonuses and other supplemental benefits

received from GT/GTAA.

      2.    Documents submitted to and/or received from the EEOC.

      3.    Documents related to Plaintiff’s job duties and execution thereof,

including documents received and sent by Plaintiff over the course of her

employment with the Institutional Defendants relating to coaches and staff on the

WBB team; personnel in the Athletic Department; WBB players; the WBB

program; NCAA investigations; and disciplinary actions taken against Plaintiff by

GT/GTAA, as well as documents created by Plaintiff over the course of her

employment with the Institutional Defendants relating to the WBB program and

her role as Head Coach of the GT WBB team.

      4.    Documents received by Plaintiff in response to her March 1, 2019 and

April 19, 2019 requests submitted to the Georgia Open Records Act.



                                         1
       Case 1:20-cv-00502-TCB Document 17-2 Filed 03/04/20 Page 2 of 2




      5.     Documents related to GT/GTAA’s suspension and termination of

Plaintiff’s employment.

      6.     Documents related to Plaintiff’s damages and mitigation.

      Plaintiff notes that many other documents are relevant and discoverable in

this case. Plaintiff expects these to come to light during the discovery period of

this litigation, and Plaintiff reserves the right to alter, add to, or amend this list of

documents as discovery progresses, either by amendment to these Disclosures or

through the identification of said documents in depositions or discovery responses.




                                           2
